COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
HARRIET NICHOLSON,                                              No. 08-16-00148-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
v.                                                                48th District Court
                                               §
NATIONSTAR MORTGAGE, LLC,                                     of Tarrant County, Texas
                                               §
                              Appellee.                         (TC# 048-276347-15)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 10TH DAY OF AUGUST, 2016.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.